MEMORANDUM OPINION
No. 04-06-00493-CR
Raul ORTEGA,
Appellant
v.
The STATE of Texas ,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-5389
Honorable Mark R. Luitjen , Judge Presiding



PER CURIAM


Sitting: Alma L. López, Chief Justice
  Catherine Stone , Justice
  Sarah B. Duncan , Justice


Delivered and Filed: September 20, 2006 


DISMISSED
 The trial court's certification in this appeal states that "this criminal case is a plea-bargain case, and the defendant has NO
right of appeal."  The clerk's record contains a written plea bargain, and the punishment assessed did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant; therefore, the trial court's certification
accurately reflects that the underlying case is a plea-bargain case.  See Tex. R. App. P. 25.2(a)(2).  
 Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, "The appeal must be dismissed if a certification that
shows the defendant has a right of appeal has not been made part of the record under these rules."  Tex. R. App. P. 25.2(d). 
On August 8, 2006, we ordered that this appeal would be dismissed pursuant to rule 25.2(d) unless an amended trial court
certification showing that the appellant has the right of appeal was made part of the appellate record by September 6, 2006. 
See Tex. R. App. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110
S.W.3d 174 (Tex. App.--San Antonio 2003, no pet.).  No response was filed.  In the absence of an amended trial court
certification showing that the appellant has the right of appeal, rule 25.2(d) requires this court to dismiss this appeal. 
Accordingly, the appeal is dismissed.
       PER CURIAM
DO NOT PUBLISH